[PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                                                  U.S. COURT OF APPEALS
                    FOR THE ELEVENTH       CIRCUIT ELEVENTH CIRCUIT
                                                     January 10, 2003
                                                      THOMAS K. KAHN
                                                           CLERK

                            No. 00-12809


BELLSOUTH TELECOMMUNICATIONS, INC.,
                                               Plaintiff-Counter-Defendant-
                                                 Appellant-Cross-Appellee,
UNITED STATES OF AMERICA,
                                                      Intervenor-Appellant,
                               versus

MCIMETRO ACCESS TRANSMISSION
SERVICES, INC.
                                    Defendant-Counter-Claimant-Appellee,

GEORGIA PUBLIC SERVICE COMMISSION,
ROBERT B. BAKER, JR., in his
official capacity as Chairman,
ET AL.,
                               Defendants-Appellees-Cross-Appellants.



                            No. 00-12810


BELLSOUTH TELECOMMUNICATIONS, INC.,
                                               Plaintiff-Counter-Defendant
                                               -Appellant-Cross-Appellee,

UNITED STATES OF AMERICA,
                                                      Intervenor-Appellant,
                                      versus

WORLDCOM TECHNOLOGIES, INC., a
successor in interest to MFS
INTELENET OF GEORGIA, INC.,
                                             Defendant-Counter-Claimant-Appellee,

E. SPIRE COMMUNICATIONS, INC.,
formerly known as American
Communications Services, Inc.,
NEXTLINK GEORGIA, INC.,
TELEPORT COMMUNICATIONS
ATLANTA, INC.,
                                                            Defendants-Appellees,

GEORGIA PUBLIC SERVICE COMMISSION,
ROBERT B. BAKER, JR., in his
official capacity as Chairman,
ET AL.,
                               Defendants-Appellees-Cross-Appellants,

                              --------------------------
               Appeals from the United States District Court for the
                          Northern District of Georgia
                              --------------------------

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, BLACK,
CARNES, BARKETT, MARCUS and WILSON, Circuit Judges.*

BY THE COURT:

      Appellees MCImetro Access Transmission Services and WorldCom

Technologies, Inc.'s motion for clarification of this Court's November 15, 2002,


_________________________________________________________________
* Judges Dubina and Hull did not participate.


                                         2
Order, which is construed as a motion to dismiss No. 00-12810, including the

United States of America's appeal and the cross-appeal of the Georgia Public

Service Commission, et al., as moot, is GRANTED. This order does not affect No.

00-12809.




                                        3